                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

DONALD W. SCANTLING, JR.                                                        PLAINTIFF

       v.                    CIVIL NO. 2:19-cv-02018-MEF

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                  DEFENDANT


                                        JUDGMENT

       For the reasons stated in the Court’s Memorandum Opinion and Order, Defendant’s Motion

to Dismiss is hereby granted and the clerk is ordered to dismiss the Plaintiff’s Complaint with

prejudice.

       IT IS SO ORDERED on this the 26th day of July, 2019.




                                           /s/ Mark E. Ford
                                           HON. MARK E. FORD
                                           UNITED STATES MAGISTRATE JUDGE
